TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 7, 2015



                                       NO. 03-14-00693-CV


   City of New Braunfels; Jan Kotylo, in her official capacity; Pat Clifton, in his official
              capacity; and Fritz Welsch, in his official capacity, Appellants

                                                  v.

                                      Joseph Tovar, Appellee




           APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on October 23, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order.    Therefore, the Court affirms the district court’s order.        The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.